Citation Nr: 9910630	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-29 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating action in 
which the RO granted service connection for PTSD and assigned 
a 10 percent disability rating, effective from February 1996.  
The veteran appealed for a rating in excess of 10 percent.  
In a June 1996 rating action, the RO granted an increased 30 
percent rating for the veteran's PTSD; the veteran continued 
his appeal for a rating in excess of 30 percent.  He was 
afforded a hearing at the RO in August 1996.  In a September 
1996 Supplemental Statement of the Case (SSOC), the hearing 
officer denied a rating in excess of 30 percent for the 
veteran's PTSD.  The case was remanded in July 1998 to afford 
the veteran a hearing before a member of the Board at the RO.  
Thereafter, the veteran was afforded a videoconference 
hearing before the undersigned, in lieu of a Travel Board 
hearing.  This took place in March 1998.  The tape of that 
proceeding was lost and the veteran was afforded a second 
videoconference hearing before the undersigned in September 
1998.  A transcript of the September 1998 videoconference 
Board hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is shown to be productive of 
considerable social and industrial impairment.





CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating for 
the veteran's service connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for PTSD is well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims that a service connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

New rating criteria for evaluating psychiatric disabilities 
were promulgated and have been in effect since November 7, 
1996.  Under the old regulatory criteria for evaluating PTSD, 
Diagnostic Code 9411, in effect prior to November 7, 1996, a 
30 percent rating is assigned when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is assigned when the ability to establish and maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent disability rating is assigned when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

Under the new regulatory criteria for evaluating PTSD, 
38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996.

Following a review of the complete claims folder, the Board 
finds that the veteran meets the criteria for a 50 percent 
rating under the old rating criteria.  On VA psychiatric 
examination in March 1996, the veteran was diagnosed with 
PTSD.  The VA examiner commented that the veteran had mild 
social and industrial impairment at that time.  He was able 
to look after his own hygiene, clothes and home, as well as 
drive his own car.  His concentration appeared to be 
reasonably good, although it was indicated that he adapted 
poorly to stress.  Socially, the veteran reported seeing a 
girlfriend on a regular basis, and seeing his children every 
other week.

In a June 1996 letter from the veteran's readjustment 
counseling therapist at the Vet Center, it was indicated that 
the veteran met "all seven indicators under the avoidance 
criteria ... of the [PTSD] diagnosis" which had affected him 
socially and vocationally.  It was noted that the veteran has 
great difficulty maintaining relationships and was divorced.  
Vocationally, it was recorded that the veteran had a history 
of many short-term dead-end jobs.  The therapist concluded at 
that time that the veteran's social and industrial impairment 
was moderate, and assigned a Global Assessment of Functioning 
(GAF) score of 55, consistent with moderate symptoms.

In a subsequent June 1997 letter, the veteran's readjustment 
counseling therapist at the Vet Center indicated that the 
veteran had been followed for his PTSD at that facility since 
April 1993.  His therapy has consisted of both individual and 
group counseling.  The therapist commented that the veteran 
was experiencing short term memory impairment and poor 
concentration which made it difficult for him to study his 
college coursework.  The veteran was noted to be fairly 
restricted with regard to his sociability, leading a fairly 
isolated existence.  The therapist further stated that the 
veteran was moderately impaired and continued to have a GAF 
score of 55.

On VA psychiatric examination in June 1997, the veteran 
denied panic attacks and feelings of worthlessness or 
hopelessness.  He complained that he was irritable and 
forgetful,  and that his sleep was impaired in terms of 
getting to sleep and staying asleep.  He was observed to have 
good personal hygiene.  The veteran reported that he thinks 
about the events of Vietnam daily.  He awakens wet with 
perspiration and does not recall any dreams.  The veteran 
stated that he has trouble with concentration, but reads 
three paperback books per week.  He was noted to have a very 
exaggerated startle response.  It was indicated that the 
veteran has essentially no friends, other than old 
acquaintances whom he sees on occasion or runs into at the 
grocery store.  He does not visit anyone or have any 
visitors.  The diagnostic impression was chronic and severe 
PTSD.  The examiner noted, however, that there wasn't 
anything in the veteran's environment that was difficult for 
him to handle.  It was also indicated in the Axis IV 
diagnosis that the veteran did not have to work as he had 
been living off of an inheritance.  Once again, a GAF score 
of 55 was provided.

In a March 1998 letter from the veteran's readjustment 
counseling therapist at the Vet Center, it was indicated that 
the veteran was more seriously impaired than he had been at 
the time of the last treatment summary in June 1997.  The 
veteran was indicated to have experienced a decline in his 
functioning with an increase in his avoidance and arousal 
cluster of symptoms of PTSD, ongoing difficulty with short 
term memory loss and poor concentration.  A GAF score of 50, 
indicative of serious symptoms, was provided at that time.

At his September 1998 videoconference hearing, the veteran 
testified that he has been receiving treatment at the 
Portland Vet Center every two weeks.  He specifically 
indicated that he did not want to have all of his treatment 
records from that facility obtained or reviewed for 
consideration of his claim; he indicated that he would have 
his counselor send in a statement regarding his current 
condition.  The veteran indicated that he does not get along 
with people very well, other than on a superficial basis.  He 
does not trust people very easily.  The veteran said that he 
is uncomfortable being in crowds or meeting new people.  He 
does not go to concerts or movies and does not enjoy going to 
friends homes to meet people.  The veteran described himself 
as a loner and said that he was divorced from his wife after 
5 years.  The veteran testified that he has not worked in 
five years.  When he last worked, he got along okay with his 
fellow employees and supervisors.  He quit work because he 
felt the aggravation and dealing with people on a day-to-day 
basis was not worth it.  The veteran stated that he is 
currently taking college courses, but believes that the only 
type of work he will be able to do is something out of his 
home or in a small, protected environment.  He does not want 
to have to deal with rush hour and office politics.  He has 
about 1 1/2 years of college coursework left to obtain his 
degree and is getting A's in his writing classes and C's in 
some of his other classes.  He currently attends classes 
full-time three days per week.  He has worked part-time jobs 
since 1993 on a seasonal basis.  He worked in a warehouse at 
L.L. Bean and also worked a construction job in 1996.  The 
veteran indicated that he is currently putting in about 10 
hours a week at a Veterans Liaison office on his college 
campus.  The veteran described his typical day as follows: he 
gets up and goes to class; goes to work in the computer lab 
and does his homework; goes home and watches television until 
he goes to bed.  When he doesn't have class, the veteran 
maintains that he is unable to get to sleep before one or two 
in the morning.  His two sons generally come to visit on the 
weekends.

Subsequent to his September 1998 videoconference hearing, the 
veteran submitted a statement dated in October 1998 from his 
counselor at the Vet Center, along with a waiver of RO review 
pursuant to the provisions of 38 C.F.R. § 20.1304 (1998).  
The veteran's readjustment counseling therapist indicated 
that the veteran had been seen on five occasions since the 
last treatment summary in March 1998.  The veteran was noted 
to have continuing problems with avoidance, manifested by 
efforts to avoid thoughts, feelings, or conversations 
associated with his past trauma, efforts to avoid activities, 
places, or people that arouse recollections of his past 
trauma, markedly diminished interest or participation in 
significant activities, feelings of detachment or 
estrangement from others, restricted range of affect, and a 
sense of foreshortened future.  He also has suffered from 
persistent symptoms of increased arousal, manifested by 
difficulty falling or staying asleep, irritability or 
outbursts of anger, difficulty concentrating and 
hypervigilance.  The therapist further commented that the 
veteran's short-term memory has worsened.  He indicated that 
the veteran's current GAF score remained at 50, indicative of 
serious symptoms.

In summary, the findings of the VA physician in June 1997, in 
conjunction with the statements from the veteran's therapist 
dated in June 1997, March 1998 and October 1998, are 
compatible with considerable social and industrial impairment 
under the old criteria.  While the VA examiner stated that 
the veteran's PTSD is "severe," he also found a GAF score 
of 55, indicative of only moderate symptoms.  In addition, it 
was indicated that the veteran was not having difficulty 
handling anything in his environment.  Although the veteran 
was not working, it was indicated that he did not have to 
work because he has been living off of an inheritance.  The 
VA examiner did not conclude that the veteran is unable to 
work because of his PTSD.  

The veteran's therapist at the Vet Center has indicated that 
the veteran's PTSD is "serious."  Nevertheless, the Board 
notes that the veteran is attending school three days a week 
on a full-time basis, he is working approximately 10 hours 
per week at a university liaison office, and he has continued 
to interact with his children on a regular basis.  The 
veteran describes himself as a loner, but it is noted that he 
reported a full day of activities from the time that he gets 
up and goes to school, to the time that he goes to bed.  He 
also testified that he has not worked in five years; but it 
appears an inheritance, (although dwindling) may have made 
employment something less than a requirement.  The veteran 
also testified that he has worked seasonal warehouse jobs as 
recently as 1996.

It is the opinion of the Board that the veteran's condition 
more closely illustrates a considerable impairment as opposed 
to severe social and industrial limitations.  Although his 
GAF scores have consistently been in the moderate to severe 
range of symptoms, the prevalence of the veteran's symptoms 
fall in the moderate range.  Even then, the veteran does not 
experience any panic attacks and has not reported any 
significant conflicts with peers, friends or co-workers.  
With consideration of all pertinent evidence, the Board 
concludes that the old rating criteria is more favorable to 
the veteran and that a 50 percent rating is warranted under 
the old rating criteria effective prior to November 7, 1996 
(38 C.F.R. § 4.132, Diagnostic Code 9411 (1996)).

The veteran's PTSD does not warrant a rating in excess of 50 
percent under either the old or new rating criteria because 
it has not been demonstrated by the evidence of record that 
the veteran's symptoms are of such severity and persistence 
that there is a severe impairment in the ability to obtain or 
retain employment, or that his ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  Further, the veteran does not have 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed behavior or 
thought processes associated with almost all daily 
activities.  He is not virtually isolated in his community 
due to PTSD, and there is no demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Similarly, the veteran has not demonstrated 
symptoms such as suicidal ideation, obsessional rituals, 
illogical, obscure, or irrelevant speech, near continuous 
panic, unprovoked irritability with periods of violence, 
spatial disorientation or neglect of personal appearance.  
38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.  

Under the circumstances of this case, it is the Board's 
conclusion that while the criteria for a 70 percent 
disability evaluation are not met, the veteran's disability 
picture does more nearly approximates the criteria required 
for a 50 percent rating, than that of a 30 percent rating.  






ORDER

An increased 50 percent rating for PTSD is granted, subject 
to laws and regulations governing the payment of monetary 
awards.


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

